705 N.W.2d 125 (2005)
474 Mich. 895-911
PEOPLE
v.
LEWIS.
No. 128172.
Supreme Court of Michigan.
October 31, 2005.
Leave to Appeal Denied.
SC: 128172, COA: 259267.
On order of the Court, the application for leave to appeal the January 14, 2005 order of the Court of Appeals is considered, and it is DENIED, because the defendant's motion for relief from judgment is prohibited by MCR 6.502(G).
KELLY, J., would hold this case in abeyance for People v. Drohan, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).